UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 11-K T ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the fiscal year ended March 31, 2010 o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED] For the transition period from to Commission file number:0-27618 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: Columbus McKinnon Corporation Employee Stock Ownership Plan Restatement Effective April 1, 1989 B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: COLUMBUS McKINNON CORPORATION 140 John James Audubon Parkway Amherst, NY 14228-1197 COLUMBUS MCKINNON CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN Financial Statements as of March 31, 2010 and 2009 and Supplemental Schedule Together with Report of Independent Registered Public Accounting Firm COLUMBUS MCKINNON CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN INDEX TO FINANCIAL STATEMENTS AND SCHEDULE MARCH 31, 2 Page Number Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits at March 31, 2010 and 2009 2 Statements of Changes in Net Assets Available for Benefits for the Years Ended March 31, 2010 and 2009 3 Notes to Financial Statements 4 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at Year End) 11 Index REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Benefits Committee of the Columbus McKinnon Corporation Employee Stock Ownership Plan: We have audited the accompanying statements of net assets available for benefits of the Columbus McKinnon Corporation Employee Stock Ownership Plan as of March 31, 2010 and 2009, and the related statements of changes in net assets available for benefits for the years then ended.These financial statements are the responsibility of the Plan’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Plan is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting.Accordingly, we express no such opinion.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of the Columbus McKinnon Corporation Employee Stock Ownership Plan as of March 31, 2010 and 2009, and the changes in net assets available for benefits for the years then ended in conformity with accounting principles generally accepted in the United States. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole.The accompanying supplemental schedule is presented for purposes of additional analysis and is not a required part of the financial statements, but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974.This supplemental schedule is the responsibility of the Plan’s management.The supplemental schedule has been subjected to the auditing procedures applied in the audit of the financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ Bonadio & Co., LLP September 9, 2010 Williamsville, NY 1 Index COLUMBUS MCKINNON CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF NET ASSETS AVAILABLE FOR BENEFITS MARCH 31, 2 March 31, 2010 March 31, 2009 Allocated Unallocated Total Allocated Unallocated Total ASSETS INVESTMENT IN SPONSOR COMPANY COMMON STOCK, at fair value $ $ $ * $ $ $ * INVESTMENT IN MONEY MARKET FUND, at fair value - - RECEIVABLES: Employer contributions - - Interest 3 - 3 25 - 25 CASH 68 - 68 - Total assets LIABILITIES LIABILITIES: Interest payable - - Loans payable - - Total liabilities - - Total net assets available (deficit) for benefits $ $ ) $ $ $ ) $ * Exceeds 5% of net assets held at end of plan year 2 Index COLUMBUS MCKINNON CORPORATION EMPLOYEE STOCK OWNERSHIP PLAN STATEMENTS OF CHANGES NET ASSETS AVAILABLE FOR BENEFITS MARCH 31, 2 March 31, 2010 March 31, 2009 Allocated Unallocated Total Allocated Unallocated Total ADDITIONS: Net appreciation in fair value of investments $ $ $ $
